OFFICE    OFTHE      AITORNEY   GENERAL   OFTEXAS




Ronoreble John R. Shook
Distriot Attorney
s8n Antonlo,   40x08




                                                tan   in8trumnt
mad nqw8t     our oplnl
8t8mp eu
       inl0o o r uulo e                           Artfolo   TM %,
v,M o ll*
      8mivilsta                                   tb    M    to




                  0880of amtit tb8 tlwtoe,    or his sub-
atitut8, 18 twthorix~a to erorolw all the p-r    Iwanted
under tbs deed of trust for the purpo** of forwloslne         the
m    aowrding to its term.
Efonoreble John R. Shook, Page 2



           Artio1e   7047r,   Vernon’8   ALulotat*d   Civil           stat-
Utee, reads In part:

            "(a) Except as herein obherwire prorid~b
     therr 18 hereby lOVied         snd 88Sa88ed 8 tax of
     Ten (lO#) cent8 on eeuh One Hudmd              ($la&OO)
     dollars or fraction thereof, wet t&e ffr8t m
     Hawed       (~200.00)    Dollar8, on all note8 and ob-
     ligatiOn8 8eCUred by chattel pportgeg8, deed 0f
     tmti, IP1)ahaniU*8lien aontraot, ve#or*& J.ia,
     ~!lditiOMl Bale8 OOSltrSOt and lill iaetrUtUent8
     Of  6 8i6lilar    MtUfs    dli oh am filed m moordad
     in the offla~ of t&s county Cl** U&m               the
     Regietratioh Leue or thie Statoi provided ,+het'
     no tax ehall be 1W186 OiliB8tl?lEi8lIt8          8aaUF1ZIg
     an amount OT Two 3undred ($200,00)           Dollars,   or
     1088,    After t&3 effeOtiV8 date OT thi8 Act, ax-
     oept a8 heminefter provided, no 8Uoh inetrumant
     8hau be filed cw mocprded by any Countr Clark
     inthir State Until there has been affixed to
     suoh i..natrUmentstempa fn eooordanoe with the
    provision8 of this 8eotiong pmvidfng further
    that ehould tbs lnetruent filed tinthe cbf10~1
    ,,oftho,Cou#y Cl+rk be eeauritp of 811oblfga;.i&z
    tht has property pleidgad ae'reaurity'in 8 8tmto~ '::
    or St8ter other than T8~a8, the tax 8hau k
    bee& upon the rea8onable oarh value Of an p                   -
    arty pledg8b in Texas in the prOpOrtiOa that 8&Ip             d
    property in 'i?eXe8bear8 t0 the total Value Of
    the proportp seawing the oblLg8tlon; end, pro-
    viding fUrthor theh, except a8 to r@newa~r OT
    s~te~18ion8 of aoorued intere8t. the px~ti810n8
    of this      8eOtiOerhall not a;:ply t0 illStl'UUlent8
    given in mnawal Or eXteO8iOD6 Or iXIOtlWWnt8
    toeretof0re damped Under the pn,viaionr of tM.8
    Aot~d     the one amended hereby, =d shall Nt aP-
    ply   tO.inetrumente glva in thewfud5sg               0f
    eXi8tiw bonds or obllgatione Where the Pm@*&-
     in6 ~struuamt       0r 8eOtity     was stamped    in aOOOrd-
    OIIQ*with thle Aot or the MS amended hereby;
     provided f&&r           that UIO tax levied in thie Aat
     ehall apply to only one in8trUment, the one of
    me #pate8f dsaomination, whewa 86vsral fnstru-
    ment8 or* o0nt8mpO~a~eOUely eXeOUteQ tiJ eeOW
     one obligation; and provided i\lrtbeIFthee When
     onoe atsniped 08 provided herein, en inetr~nt
     my be reaorded in any number of oountfes in
     this stats without agein being eo etewed.                ll"



                                                                  .
Honorable John R. Shook, Page 3



          The instrument In gie8tion, in eifsob, extends
tba due date of $900.00 from the time it wuld have fallen
due ($25.00 per month f’or 36 montha beginning February 1,
1940) until April 1, 1946. It atrim     the lien originally
given on March 24, 1936, a8 8ocuring the reformed oblige-.
tion, and if not a deed of trust is in our opinion certain-
ly one of *a eimiler nature*. Sinoe the deed oi trust of
Yaroh 24, 1936, was not etemped,  thsro is nothing iu the
statute which would exezcpt the new instrument from it8 oper-
ation. In our opinion No. o-1052, we held that this tax
applies to renewals of instrumsnts exeouted and tiled  prior
to the affective date of the original Artiole  70478.

          In oti opinion the iastruamnt in question must be
stamped before it la entitled to be reoorded.

                                    Your8 varytruly

                                ATKIUIEY OENERAL OF TItXAS

APPROVED AU5 15, 1940
/8/ Orover Sellers
FIRST ASSISTANT
ATPRNW   ~~,:,,,:,~




                          AFPFCOVSD OPRoIoh’ COblKFEZ
                               By R.W.F. Chairmen